DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Ambruoso (US 10184347) in view of Chuong et al. (US 2020/0157962).
 	Regarding claims 1 and 14, D’Ambruoso discloses a hydrostatic seal assembly 20 Fig. 1 configured to be disposed between relatively rotatable components, the seal comprising: a base 52; a shoe 54 operatively coupled to the base; a secondary seal 42 disposed proximate an axially forward end of the shoe, the secondary seal extending radially from a radially inner end to a radially outer end to define a radial distance of the secondary seal, the secondary seal having an axially forward face; and a structural component 44 located adjacent to the axially forward face of the secondary seal and extending radially inwardly to cover at least half of the radial distance of the secondary seal.  However,  

  	Regarding claims 2 and 15, D’Ambruoso as modified discloses wherein the structural component 44 is a secondary seal cover.
 	Regarding claims 3 and 16, D’Ambruoso as modified discloses wherein the structural component 44 is a spacer.
 	Regarding claims 4 and 17, D’Ambruoso as modified discloses wherein the spacer is a U-shaped component 116, 118 having an axially forward leg 118 adjacent with the axially forward face of the secondary seal 42. 	Regarding claims 5 and 18, D’Ambruoso as modified discloses wherein the structural component 44 is a carrier that the base 52 is operatively coupled to.
 	Regarding claim 6, D’Ambruoso as modified discloses a beam 82 operatively coupling the shoe 54 to the base 52.
 	Regarding claim 7, D’Ambruoso as modified discloses wherein the beam 82 is one of a plurality of beams oriented parallel to each other.
 	Regarding claim 10, D’Ambruoso as modified discloses wherein the at least one cutout (219 of Chuong et al.)  is a recess extending from a radially inner edge of the structural component 44.
 	Regarding claim 11, D’Ambruoso as modified discloses wherein the recess (219 of Chuong et al.) is a scalloped recess.

 	Regarding claim 12, D’Ambruoso as modified discloses wherein the relatively rotatable components are a stator 24 and a rotor 26.
 	Regarding claim 13, D’Ambruoso as modified discloses wherein the seal 20 is operatively coupled to the stator 24.

 	Regarding claim 20, D’Ambruoso as modified discloses wherein the structural component 44 includes at least one cutout portion (219 of Chuong et al.).

Response to Arguments
Applicant's arguments filed 6/4/21 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fail to teach or disclose all of the limitations now found in the independent claims.  The Examiner disagrees.  The D’Ambruoso reference discloses a hydrostatic seal assembly 20 Fig. 1 configured to be disposed between relatively rotatable components, the seal comprising: a base 52; a shoe 54 operatively coupled to the base; a secondary seal 42 disposed proximate an axially forward end of the shoe, the secondary seal extending radially from a radially inner end to a radially outer end to define a radial distance of the secondary seal, the secondary seal having an axially forward face; and a structural component 44 located adjacent to the axially forward face of the secondary seal and extending radially inwardly to cover at least half of the radial distance of the secondary seal.  Chuong et al., teaches the use of at least one cutout portion 219.  It is this teaching that is being applied to D’Ambruoso.  D’Ambruoso already disclose all the other features required by the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675